                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,
                                                            Hon. Paul L. Maloney
 v.
                                                            Case No. 1:18-cr-00068
 RAUL MEJIA PEREIDA,

       Defendant.
 ________________________________/
                          ORDER OF DETENTION


      Defendant Pereida appeared before me on October 29, 2018, with appointed

counsel for a detention hearing under the Bail Reform Act of 1984, 18 U.S.C. § 3142(f).

After being advised of his rights, including those attendant to a detention hearing,

defendant waived his right to the hearing. I find that his waiver was knowingly and

voluntarily entered. I also note that Immigration and Customs Enforcement (ICE)

has lodged a detainer against defendant. Accordingly,

      IT IS ORDERED that the Government’s motion to conduct a de novo review

on release is DISMISSED AS MOOT (ECF No. 6).

      IT IS FURTHER ORDERED that defendant is committed to the custody of

the Attorney General pending trial.

      DONE AND ORDERED on October 29, 2018.


                                               /s/ Paul L. Maloney
                                              Paul L. Maloney
                                              United States District Judge
2
